               Case 1:19-cv-05296-DLC Document 20 Filed 08/19/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE
 COMMISSION,

                                             Plaintiff,              Case No. 1:19-cv-05296-DLC

          vs.

 LONGFIN CORP, et al.,

                                            Defendants.



          PLAINTIFF’S RESPONSE TO THE COURT’S AUGUST 15, 2019 ORDER

          On August 15, 2019, the Court issued an Order directing Plaintiff Securities and Exchange

Commission (“SEC”) to either file a motion for default judgment against Defendant Longfin Corp.

(“Longfin”) or show cause why the SEC’s claims against Longfin should not be dismissed for failure

to prosecute. The SEC submits this response in answer to the Court’s Order and respectfully requests

an additional 14 days, until September 6, 2019, to file a motion for default judgment against Longfin.

In support of this response and request, the SEC states as follows:

          1.       The SEC filed the above-captioned action against Longfin and Defendant Venkata

Meenavalli on June 5, 2019. See Complaint, ECF No. 1.

          2.       The SEC promptly served its Complaint on Longfin on June 10, 2019. See Affidavit

of Service, ECF No. 10.

          3.       Because it failed to timely answer, the SEC sought a clerk’s certificate of default against

Longfin on August 5, 2019, which was issued the same day. See Clerk’s Certificate of Default, ECF

No. 18.

          4.       Since the filing of the Complaint, the SEC staff have been discussing with counsel for

Defendant Meenavalli the possible global settlement of the claims advanced against Defendant
            Case 1:19-cv-05296-DLC Document 20 Filed 08/19/19 Page 2 of 3



Meenavalli in this matter and the SEC’s prior, related matter against Longfin, Defendant Meenavalli,

and others. See SEC v. Longfin Corp., et al., Case No. 1:18-cv-02977, Letter Motion, ECF No. 112.

These discussions have been productive and are ongoing. See SEC v. Longfin Corp., et al., Case No.

1:18-cv-02977, Letter Motion, ECF No. 114.1

       5.       The SEC staff had planned to consolidate its presentation to the Commission any

proposed settlement of the SEC’s claims against Defendant Meenavalli with the staff’s request for

authority to request certain remedies against Longfin by way of default judgment.

       6.       As a result, as of the date of this filing, the SEC staff has not yet received from the

Commission authority to seek certain remedies against Longfin.

       7.       Since the issuance of the Court’s August 15, 2019 Order, the SEC staff has

commenced the process for seeking the requisite authority from the Commission, and the SEC

submits that it will be in a position to file a motion for default judgment in compliance with this

Court’s individual practices by or before September 6, 2019.




1
 Also due to such settlement discussions, the SEC has not yet filed a motion for the alternative
service of the Complaint on Defendant Meenavalli, who we understand to reside overseas. In light
of the Court’s Order, that motion will promptly follow.
          Case 1:19-cv-05296-DLC Document 20 Filed 08/19/19 Page 3 of 3



        WHEREFORE, the SEC respectfully requests that the Court not dismiss its claims against

Longfin Corp. and, instead, permit it until September 6, 2019 to file a motion for default judgment.

Dated: August 19, 2019                          Respectfully submitted,


                                                 /s/ Stephan J. Schlegelmilch
                                                Adam B. Gottlieb
                                                Samantha M. Williams
                                                Stephan J. Schlegelmilch
                                                SECURITIES AND EXCHANGE COMMISSION
                                                100 F Street, N.E.
                                                Washington, DC 20549
                                                (202) 551-8299 (Gottlieb)
                                                (202) 551-4061 (Williams)
                                                (202) 551-4935 (Schlegelmilch)
                                                GottliebA@SEC.gov
                                                WilliamsSam@SEC.gov
                                                SchlegelmilchS@SEC.gov
                                                Counsel for Plaintiff


                                   CERTIFICATE OF SERVICE

        I hereby certify that on August 15, 2019, I filed a copy of the foregoing using this Court’s

CM/ECF system and thereby caused a copy of the document to be served electronically on all parties

of record. Additionally, I hereby certify that I also served a copy of the foregoing by U.S. mail, postage

prepaid, as follows:

                Longfin Corp.
                c/o Legalinc Corporate Services, Inc. (registered agent)
                2035 Sunset Lake Road – Suite B-2
                Newark, DE 19702


                                                /s/ Stephan J. Schlegelmilch_________
                                                Counsel for Plaintiff
